IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44150/44151

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 364
                                                )
       Plaintiff-Respondent,                    )   Filed: February 9, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
REGINA RENEE JURRIES, aka                       )   THIS IS AN UNPUBLISHED
DILWORTH                                        )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )


       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgments of conviction and unified sentence of eight years, with a minimum period of
       confinement of two years, for grand theft, and a unified sentence of ten years, with a
       minimum period of confinement of two years, to run concurrently, for injury to
       children, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In separate cases, Regina Renee Jurries pleaded guilty to grand theft, Idaho Code § 18-
2403(1), 18-2407(1)(b), and injury to children, I.C. § 18-1501(1). The district court imposed a
unified eight-year sentence, with two years determinate, and a unified ten-year sentence, with
two years determinate, respectively. The sentences were ordered to run concurrently. Jurries
appeals, contending that her sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jurries’ judgments of conviction and sentences are affirmed.




                                                   2